DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status

Claims 1 and 3-15 are pending in the current application. Claims 12-15 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for configuring a chromatography system comprising receiving a target system pressure and a desired mass flow rate of a compressible mobile phase for the chromatography system; selecting a type of a chromatography separation column to be used in the chromatography system based on the target system pressure and the desired mass flow rate; determining a structural configuration of a thermally modulated variable restrictor that maintains the desired mass flow rate and the target system pressure when the thermally modulated variable restrictor is attached to the selected chromatography separation column during operation of the chromatography system; constructing the thermally modulated variable restrictor according to the determined structural configuration; and attaching the chromatography separation column to the thermally modulated variable restrictor to form a single unit for distribution. 
The limitations of “selecting” and “determining” are processes that, under broadest reasonable interpretation, cover performance of the limitation in the mind. See MPEP § 2106.04(a)(2)(III). A user may “select” a chromatography separation column to be used in the chromatography system based on target system pressure and desired mass flow rate. The user may then proceed with “determining” a structural configuration of a thermally modulated variable restrictor that maintains the desired mass flow rate and the target system pressure when the thermally modulated variable restrictor is attached to the selected chromatography separation column during operation of the chromatography system by e.g., manually checking column and restrictor specifications to ensure that the chromatography system is configured to perform within the target system pressure and desired mass flow rate. Claims 3-6 are directed to different requirements that may be performed by manually checking product specifications.
This judicial exception is not integrated into a practical application. The limitation of “constructing the thermally modulated variable restrictor according to the determined structural configuration” is recited at a high level and is directed to generally linking the “determining” judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h). In addition, “attaching the chromatography separation column to the thermally modulated variable restrictor to form a single unit for distribution” is an example of insignificant extra-solution activity that is tangential to the method of configuring a chromatography system based on the received target system pressure and desired mass flow rate of a compressible mobile phase. See MPEP § 2106.05(g). In addition, the further limitation in Claim 7 directed to the thermally modulated variable restrictor achieves a constant linear velocity of mobile phase through the chromatography separation column during operation of the chromatography system is well-understood, routine, and conventional activity. See MPEP § 2106.05(d), and see for example, Berger (US 4,962,662, Abstract).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited at a high level of “constructing” and “attaching” amount to no more than generally linking the use of the judicial exception to a particular technological environment and insignificant extra-solution activity, respectively, which do not amount to an inventive concept. Claims 1 and 3-7 are not patent eligible.
Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites a method for configuring a chromatography system based on a desired performance of the chromatography system, wherein the configuring includes constructing a thermally modulated variable restrictor with structural features that maintain the desired performance when the thermally modulated restrictor is attached to a chromatography separation column during operation of the chromatography system, the chromatography separation column being selected based on the desired performance of the chromatography system. 
The limitation of “being selected” is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind. See MPEP § 2106.04(a)(2)(III). A user may “select” a chromatography separation column to be used in the chromatography system by e.g., manually checking column specifications to ensure that the chromatography system is configured to perform within any desired parameters. Claim 10 is directed to different requirements that may be performed by manually checking product specifications.
This judicial exception is not integrated into a practical application. The limitation of “constructing a thermally modulated variable restrictor with structural features that maintain the desired performance when the thermally modulated restrictor is attached to a chromatography separation column during operation of the chromatography system” is recited at a high level and is directed to generally linking the “being selected” judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h). Claim 8 gives no details about what a desired performance might be. As a result, the “being selected” judicial exception of Claim 8 as part of the “configuring” step is not integrated into a practical application.
Furthermore, “a desired mass flow rate”, “control of over the compressible mobile phase flow rate”, and “a target system pressure” do not provide significant guidance on “a desired performance of a chromatography system”. See MPEP § 2106.05(f). In addition, the further limitation of “a constant linear velocity of a compressible mobile phase through the chromatography separations column” in Claim 9 is well-understood, routine, and conventional activity. See MPEP § 2106.05(d), and see for example, Berger (US 4,962,662, Abstract).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element recited at a high level of “constructing” amounts to no more than generally linking the use of the judicial exception to a particular technological environment, which does not amount to an inventive concept. Claim 11 requires details of a thermally modulated variable restrictor comprising the claimed restrictor body, restrictor tip, and heating element, but contributes only nominally or insignificantly to the execution of the claimed method. Therefore, Claim 11 does not integrate the judicial exception or provide significantly more. See MPEP § 2106.05(b). Claims 8-11 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to Claim 1, the claim recites “determining a structural configuration of a thermally modulated variable restrictor that maintains the desired mass flow rate and the target system pressure when the thermally modulated variable restrictor is attached to the selected chromatography separation column during operation of the chromatography system: and then “constructing the thermally modulated variable restrictor according to the determined structural configuration”.
The instant specification provides support for construction of a thermally modulated variable restrictor at [0017] and [0045] of the instant specification. The instant specification further provides support for matching a thermally modulated restrictor that has been previously constructed prior to a user performing the “selecting” and “determining” steps of Claim 1 at [0008] and [0017], at least.
However, the instant specification does not provide support for construction of a thermally modulated variable restrictor after an ordinary artisan selects a type of chromatography separation column and determines a structural configuration of the thermally modulated variable restrictor to meet performance requirements. Furthermore, the instant specification at [0017] teaches that “bundling a chromatography separation column with its matched thermally modulated variable restrictor circumvents the time-consuming and necessary processes of design, assembly, and calibration when configuring a chromatography system”. Thus, it seems that assembling and calibrating (i.e., constructing) a thermally modulated variable restrictor after the ordinary artisan selects a type of chromatography separation column and determines a structural configuration of the thermally modulated variable restrictor would be outside the scope of the written description. Assembling and calibrating a thermally modulated variable restrictor would be time consuming vs matching a pre-constructed thermally modulated variable restrictor, according to the instant specification. As a result, Claim 1 is new matter.
With regard to Claim 8, the claim recites “constructing a thermally modulated variable restrictor with structural features that maintain the desired performance when the thermally modulated restrictor is attached to a chromatography separation column during operation of the chromatography system, the chromatography separation column being selected based on the desired performance of the chromatography system”.
The instant specification provides support for construction of a thermally modulated variable restrictor at [0017] and [0045] of the instant specification. The instant specification further provides support for matching a thermally modulated restrictor that has been previously constructed prior to a user performing the “selecting” step of Claim 1 at [0008] and [0017], at least.
However, the instant specification does not provide support for construction of a thermally modulated variable restrictor after an ordinary artisan selects a type of chromatography separation column to meet performance requirements. Furthermore, the instant specification at [0017] teaches that “bundling a chromatography separation column with its matched thermally modulated variable restrictor circumvents the time-consuming and necessary processes of design, assembly, and calibration when configuring a chromatography system”. Thus, it seems that assembling and calibrating (i.e., constructing) a thermally modulated variable restrictor after the ordinary artisan selects a type of chromatography separation column would be outside the scope of the written description. Assembling and calibrating a thermally modulated variable restrictor would be time consuming vs matching a pre-constructed thermally modulated variable restrictor, according to the instant specification. As a result, Claim 8 is new matter.
Response to Arguments
Applicant’s arguments filed 15 September 2022 with respect to the 102 or 103 rejections of Claims 1-7 over Berger and with respect to the 102(b) or 103 rejections of Claims 8-11 have been fully considered and are persuasive.  The prior art rejections of Claims 1 and 3-11 have been withdrawn. 
Applicant's arguments with regard to the 101 rejections have been fully considered but they are not persuasive. Applicant argues on Page 7 of the Remarks under the Step 2A – Prong I heading that the claims as a whole are not directed to mental processes, but rather recite non-abstract steps of “constructing” and “attaching”, which cannot be performed mentally. 
In response, while the Examiner agrees that the steps of  “constructing” and “attaching” cannot be performed mentally and are non-abstract, the Examiner respectfully disagrees that Claims 1 and 8 are patent eligible. Claims 1 and 8 recite a “constructing” step that is recited at a high level and is directed to generally linking the recited “selecting” and/or “determining” judicial exceptions to a particular technological environment or field of use. See MPEP § 2106.05(h). Furthermore, Claim 1 recites an “attaching” step that is an example of insignificant extra-solution activity that is tangential to the method of configuring a chromatography system based on the received target system pressure and desired mass flow rate of a compressible mobile phase. See MPEP § 2106.05(g). As a result, the judicial exceptions of Claims 1 and 8 are not integrated into practical applications. 
Applicant argues on Page 8 of the Remarks under the Step 2A – Prong 2 section that Applicant’s claimed invention provides an improvement in the relevant technological field and thus demonstrates integration into a practical application. Applicant argues on Page 9 that in particular, the claimed methods improve a performance of a liquid chromatography system by precisely matching a thermally modulated variable restrictor to a particular chromatography separation column in order to assure users that their backpressure mechanism is accurately tuned to produce a constant linear velocity of the mobile phase through the column, while providing independent control over the mobile phase flow rate and system pressure. Applicant argues that the currently claimed embodiments reflect the stated performance improvements to liquid chromatography systems.
	In response, Applicant’s Claim 1 recites “determining a structural configuration of a thermally modulated variable restrictor that maintains the desired mass flow rate and target system pressure” which is an abstract idea that can be performed mentally by e.g., manually checking column and restrictor specifications to ensure that the chromatography system is configured to perform within the target system pressure and desired mass flow rate. The step of “constructing the thermally modulated variable restrictor according to the determined structural configuration” [that maintains the desired mass flow rate and the target system pressure] is recited at a high level. There are no recitations regarding e.g., which components of the restrictor may vary during construction according to a change in the selection of the chromatography column in order to maintain a target system pressure and desired mass flow rate. Does Applicant have a production technique or unique component that improves upon the existing technological field for constructing thermally modulated variable restrictors? Selecting a chromatography column and thermally modulated variable restrictor to produce a constant linear velocity of the mobile phase through the column may already be found from e.g., Berger (US 4,962,662, Abstract). As a result, Applicant’s arguments are not persuasive.
Applicant further argues on Page 9 of the Remarks that the recited steps of constructing the thermally modulated variable restrictor and attaching the column are not insignificant extra-solution activity. Applicant argues that the constructing of the restrictor and attachment to a column to be operated together in a liquid chromatography system directly impacts the performance of the liquid chromatography system. Applicant argues that analysis under Step 2A (practical application) specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity, which is reserved under Step 2B.
In response, “attaching the chromatography separation column to the thermally modulated variable restrictor to form a single unit for distribution” from Claim 1 is an example of insignificant extra-solution activity because the step is tangential to the method of configuring a chromatography system based on the received target system pressure and desired mass flow rate of a compressible mobile phase. In addition, please see responses to practical application arguments above.
Applicant argues on Page 10 of the Remarks under the Step 2B heading that the claims as a whole contain significantly more and are directed to a technical solution.  
In response, the Examiner respectfully disagrees. Please see analysis above on Pages 3-6 of the instant Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777